DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-7 of U.S. Patent No. 11277614. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 21-25 of the instant application are encompassed by limitations recited in claims 1, 3 and 5-7 of the patent U.S. 11277614 (see table below).
U.S. Patent No. 11277614
Instant Application
1. A decoder for decoding a data stream including encoded data of a video, the decoder comprising: 

an entropy decoding engine configured to decode data from the data stream based on an entropy decoding scheme of a plurality of entropy decoding schemes to obtain a sequence of symbols, 
wherein the plurality of entropy decoding schemes includes a context adaptive binary arithmetic coding scheme and wherein, with respect to at least one symbol of the sequence of symbols, the entropy decoding engine is configured to: 

select a context corresponding to the at least one symbol, wherein the context has associated therewith a probability model that is to be updated at one of a first update rate and a second update rate, which is lower than the first update rate, the first update rate being associated with a high-efficiency mode of entropy decoding and the second update rate being associated with a low-complexity mode of entropy decoding, and 

decode the at least one symbol using the context based on the entropy decoding scheme, wherein the entropy decoding includes updating the probability model;
 
a desymbolizer configured to desymbolize the sequence of symbols to obtain a sequence of syntax elements; and 

a reconstructor configured to reconstruct at least a portion of the video based on the sequence of syntax elements.
21. A decoder for decoding a data stream including encoded data of a video, the decoder comprising:

an entropy decoding engine configured to decode data from the data stream based on an entropy decoding scheme to obtain a sequence of symbols, 


wherein the entropy decoding scheme includes a context adaptive binary arithmetic coding scheme, and wherein, with respect to at least one symbol of the sequence of symbols, the entropy decoding engine is configured to:

select a context corresponding to the at least one symbol, the context having associated therewith a probability model that is to be updated at one of a first update rate and a second update rate, which is lower than the first update rate, each of the first and second update rates being associated with a different mode of entropy decoding, and



decode the at least one symbol using the context based on the entropy decoding scheme, wherein the entropy decoding includes updating the probability model;

a desymbolizer configured to desymbolize the sequence of symbols to obtain a sequence of syntax elements; and

a reconstructor configured to reconstruct at least a portion of the video based on the sequence of syntax elements
4. The decoder according to claim 1, wherein the at least one symbol is associated with one of a plurality of symbol types, and the entropy decoding engine is configured to select the context based on previously decoded symbols of the symbol type associated with the at least one symbol.
22. The decoder according to claim 21, wherein the at least one symbol is associated with one of a plurality of symbol types, and the entropy decoding engine is configured to select the context based on previously decoded symbols of the symbol type associated with the at least one symbol.
5. The decoder according to claim 1, wherein the probability model is associated with a probability state index having a first probability state accuracy for the high- efficiency mode, and a second probability state accuracy, lower than the first probability state accuracy, for the low-complexity mode.
23. The decoder according to claim 21, wherein the probability model is associated with a probability state index having a first probability state accuracy for a high-efficiency mode of entropy coding, and a second probability state accuracy, lower than the first probability state accuracy, for another mode of entropy coding.
6. The decoder according to claim 1, wherein the data stream comprises information associated with color samples of the video.
24. The decoder according to claim 21, wherein the data stream comprises information associated with color samples of the video.
7. The decoder according to claim 1, wherein the data stream comprises information associated with a depth map of the video.

25. The decoder according to claim 21, wherein the data stream comprises information associated with a depth map of the video



Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-7 of U.S. Patent No. 10819982. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 21-25 of the instant application are encompassed by limitations recited in claims 1 and 4-7 of the patent U.S. 10819982

Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-7 of U.S. Patent No. 10630987. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 21-25 of the instant application are encompassed by limitations recited in claims 1 and 4-7 of the patent U.S. 10630987.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-7 of U.S. Patent No. 10432939. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 21-25 of the instant application are encompassed by limitations recited in claims 1 and 4-7 of the patent U.S. 10432939.
Claims 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 10057603. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 21-25 of the instant application are encompassed by limitations recited in claims 1 and 4-7 of the patent U.S. 10057603.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486